DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 11/15/2021.  Claims 1 and 3-19 are pending.  Claims 1, 3-8, and 11 have been amended.  Claims 12-19 are new.
The interpretation of several elements under 35 U.S.C. 112(f) is withdrawn in response to Applicant’s amendments.
Claims 1-11 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,443,179.  Claim 1 has been amended to further define the connection channels and channel connector.  These features are substantially similar to features found in the conflicting patent claims.  More specifically, the claimed “connection channel,” “channel connector,” “first connection channel,” and “second connection channel” and their functions are substantially similar to the “connection channel,” “channel connection unit,” “first connection channel,” and “second connection channel” of the conflicting claims (in particular note claims 1, 9, and 18), so the rejection is maintained.
Claims 1-11 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al.  (US 2015/0059418) is withdrawn in response to Applicant’s amendments.  Applicant argues that Lee does not teach “the channel connector is configured to, based on the drawer being  by the position of the coupling point (see paragraphs 132, 177).
In response to Applicant’s amendments, new/modified ground(s) of rejection are applied below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1, 3, 7-11, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,443,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims are directed to substantially the same subject matter with minor differences in language or minor obvious differences.  More specifically, regarding claim 1, the claimed “connection channel,” “channel connector,” “first connection channel,” and “second connection channel” and their functions are substantially similar to the “connection channel,” “channel connection unit,” “first connection channel,” and “second connection channel” of the conflicting claims (in particular note claims 1, 9, and 18). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-11, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al.  (US 2015/0059418; cited by Applicant).
Regarding claims 1, and 3, Lee discloses a laundry treatment apparatus comprising: a cabinet having an opening (2, 21); a drawer configured to be withdrawn from the cabinet through the opening (3); a tub provided in the drawer and configured for receiving water (4); a drum rotatably provided in the tub and configured to receive laundry (5); a drain pump configured to discharge water from the tub (91); a drain channel extending to an outside of the cabinet (923); a connection channel located in the cabinet, and connected to the drain pump and the drain channel (921); and a channel connector that is coupled to a rear surface of the drawer and rotatably couples the connection channel to the rear surface of the drawer (95, 97, 971, 99); wherein the connection channel comprises: a first connection channel that connects the drain pump to the channel connector (bottom segment of 921), and a second connection channel that is connected to the first connection channel through the channel connector and extends to the drain channel (upper segment of 921), and wherein the channel connector is configured to, based on the drawer being withdrawn from the cabinet, enable the second connection channel to rotate relative to the first connection channel in a state in which the first connection channel is fixed to the rear surface of the drawer (see Figure 10); wherein the 
Regarding claims 7-9, 15, and 19, Lee is relied upon as above and further discloses: wherein the first connection channel is inclined downward from the channel connector toward the drain pump (Figure 9: 921 at 91); wherein the channel connector is located higher than a level of water formed in the tub as the water stored in the connection channel moves to the tub by gravity (951 would be capable of being higher than water in the receiving unit; also note this limitation includes intended use of having water, and, for instance, Lee would be capable of having a drop of water move down 921, and with no water in the receiving unit, which would also meet the claim); wherein the drain pump is fixed to the rear surface of the drawer (Figure 9: 91); wherein the channel connector is configured to: enable the first and second connection channels to rotate about a first axis extending perpendicular to a bottom surface of the drawer (see Figure 10); and enable the second connection channel to rotate about a second axis extending through the second connection channel (Figures 9, 10: note that at least some portion of 921, believed to primarily occur at the vertically oriented segment, the pipe 921 must rotate about its axis by twisting); wherein ends of the first and second connection channels face each other within the channel connector (an end of the bottom segment and an end of the upper segment of 921 broadly and reasonably face each other within the connector formed by 95, 97, 99).

Regarding claims 10 and 11, Lee is relied upon as above with a different interpretation, namely, the channel connection unit is interpreted as being elements 97 and 971.  Lee further .

Allowable Subject Matter
Claims 4-6, 12-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, a laundry treatment appliance as defined by the combination of claims 1 and 4 or the combination of claims 1 and 16.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Lee et al.  (US 2015/0059418), to further include the channel connector as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711